                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 COLUMBUS DIVISION

UNITED STATES OF AMERICA            : CRIMINAL NO: 4:19-CR-34 (CDL)
                                    :
       v.                           :
                                    :
GREGG RAMSDELL                      :
___________________________________ :

                           CONSENT ORDER FOR CONTINUANCE

         The Defendant in the above-styled case was indicted on August 15, 2019, and arraigned on

August 22, 2019. Defendant’s pretrial conference currently is scheduled for September 5, 2019.

         The parties have represented to the Court that they are requesting additional time to conduct

discovery and negotiations. And they move the Court to continue the pretrial conference and the

trial.

         Accordingly, IT IS HEREBY ORDERED that the above-referenced matter be continued

to the January, 2020 term, and that the Speedy Trial deadline for the trial in this matter imposed

by 18 U.S.C. § 3161(c)(1) be extended to that time.

         It is the Court=s finding that the ends of justice [18 U.S.C. § 3161(h)(8)(A)] served by the

granting of this continuance outweigh the best interests of the public and the Defendant in a speedy

trial for the reason that failure to grant such continuance could result in a miscarriage of justice

[18 U.S.C. § 3161(h)(8)(B)(i)]; and the failure to grant such continuance would deny counsel for

the Defendant and the Government the reasonable time necessary for effective preparation, taking

into account the exercise of due diligence [18 U.S.C. § 3161(h)(8)(B)(iv)].

         SO ORDERED, this 28th day of August, 2019.




                                               s/Clay D. Land
                                               CLAY D. LAND, CHIEF JUDGE
                                               UNITED STATES DISTRICT COURT
